DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2021.
Applicant's election with traverse of Group I and platinum for Species A in the reply filed on February 2, 2021 is acknowledged. The traversal is on the ground(s) that Kakinuma does not disclose a single-phase Ti4O7.
The Applicant argues that [0022]-[0025] of the instant specification explain the evaluation of the presence of different crystal structures in a particular product. Specifically, [0023] explains that the absence of TinO2n-1 (n is an integer of 5 to 9) and rutile-type titanium is manifested by the ratio of the intensity at 27.7° relative to the intensity of the maximum peak at 26.0 to 26.6° (taken as 100) being 15 or less. In Fig. 3 of Kakinuma, it can be seen that the ratio of the intensity at 27.7° relative to the intensity of the maximum peak at 26.0 to 26.6° is about 50. Therefore, Kakinuma is not a single-phase Ti4O7 and the common technical feature of Claims 1 and 6 is not disclosed or suggested by Kakinuma.

The Examiner notes that the y-axis of Fig. 3 of Kakinuma does not have numerical values labeled on it.
The Examiner further notes that the Applicant has assigned A to have an intensity of about 100 and B to have an intensity of about 50. Thus, based on the Applicant’s assignment of the intensities of A and B, the ratio of the intensity of B relative to the intensity of A is about 50 to about 100, which equates to a value of about 1/2. 
The value of 1/2 falls within the range of 15 or less and therefore Kakinuma does disclose a single-phase Ti4O7, as evidenced by [0022]-[0025] of the instant specification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinuma et al. (JP 2010-272248, see also EPO machine generated English translation provided with IDS dated 07/09/2019).
Regarding Claim 1, Kakinuma discloses an electrode material ([0001]) comprising a titanium suboxide carrier whose crystal phase is single-phase Ti4O7 ([0001], [0023], Fig. 3). Specifically, the Examiner notes that Fig. 3 of Kakinuma shows an XRD pattern confirming Ti4O7 ([0024]), wherein there appears to be no additional significant peaks (i.e. having an intensity greater than 15 when the peak of Ti4O7 at 26.0° to 26.60° is used as a reference peak taken at 100) at about 27.7°, 25.0° to 25.6°, and 23.5° to 24.1°, thereby confirming that the crystal phase is single-phase Ti4O7, as evidenced by Fig. 8 and [0021]-[0025] of the instant specification.
Kakinuma further discloses the carrier preferably having a specific surface area of 40 m2/m or more ([0018]), which falls within and therefore reads on the instantly claimed range of 10 m2/m or more; and a noble metal supported on the carrier ([0001], [0023], Pt-supported Ti4O7).
Regarding Claim 2, Kakinuma discloses all of the limitations as set forth above. Kakinuma further discloses wherein the noble metal is platinum ([0001], [0023], Pt-supported Ti4O7) and has an average primary particle size of 5.5 nm ([0001], [0023]-[0024]), which falls within and therefore anticipates the instantly claimed range of 1 to 20 nm.
Regarding Claim 3, Kakinuma discloses all of the limitations as set forth above. Kakinuma further discloses wherein the noble metal is platinum ([0001], [0023], Pt-supported Ti4O7).
Claim 4, Kakinuma discloses all of the limitations as set forth above. Kakinuma further discloses wherein the electrode material is an electrode material of a polymer electrolyte fuel cell ([0030], [0001], [0023], Pt-supported Ti4O7).
Regarding Claim 5, Kakinuma discloses all of the limitations as set forth above. Kakinuma further discloses a fuel cell comprising an electrode including the electrode material according to Claim 1 above ([0030], [0001], [0023], Pt-supported Ti4O7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 9, 2021